Title: 16. A Bill for Apprehending Deserters, and Preventing the Loss of Arms and Other Things Delivered to Soldiers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the commanding officer of the militia of every county, shall appoint persons to search for soldiers and seamen who shall have deserted from the army or navy of the United American States, or of this commonwealth; and the said searchers shall apprehend every such deserter, by them discovered, or person, for good cause, suspected to be such, and carry him before some neighboring Justice of the Peace, who shall cause the man so apprehended, if he appears by his confession, the testimony of witnesses, or other proof, to be a deserter, to be conveyed and delivered to the commanding officer in such army or navy at the nearest post or station, if that be within the distance of fifty miles, or, if the distance be greater, to be committed to the jail of the county, there to be detained until he can be so delivered, or shall give sufficient security to return to the army or navy, and give notice of the commitment, by advertising it four times in the Virginia Gazette. He who shall convey such deserter, producing a receipt for him from the officer to whom he shall have been delivered, or from the keeper of the jail to which he shall have been committed, with a certificate of the said justice ascertaining the number of miles he must necessarily travel in performing that duty, and returning, shall receive, for his trouble and expence, from the  Treasurer one dollar for every such mile. And any person, not appointed a searcher as aforesaid, may apprehend such deserter, and bring him before a justice, who shall thereupon proceed in the manner before prescribed, and producing a certificate thereof from the said justice, shall receive ten dollars from the said Treasurer. Whosoever shall harbor or entertain such deserter, more than twenty four hours, knowing or suspecting him to be so, and not discovering to a justice or searcher; or shall buy, or, without special authority, receive in exchange, or otherwise, or detain, from any soldier or deserter his wearing apparel, arms, furniture, or accoutrements, or any part of them, or purchase them from any other, not empowered to dispose of them, shall forfeit, for either offence, five pounds, and, moreover, for the latter, the value of the things bought, received, or detained; one half of which forfeiture shall be to the use of the commonwealth, and the other to the use of the informer.
